     Case 1:19-cv-00437-NONE-JDP Document 16 Filed 05/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JARMAAL SMITH,                                    Case No. 1:19-cv-00437-NONE-JDP
12                       Plaintiff,                     ORDER TO SHOW CAUSE WHY THIS
                                                        CASE SHOULD NOT BE DISMISSED FOR
13           v.                                         FAILURE TO PROSECUTE AND FAILURE
                                                        TO COMPLY WITH A COURT ORDER
14    CHRISTIAN PFEIFFER, et al.,
                                                        RESPONSE DUE IN THIRTY DAYS
15                       Defendants.
                                                        ORDER DENYING PLAINTIFF’S MOTION
16                                                      FOR SERVICE
17                                                      ECF No. 13
18

19          On December 10, 2019, the court granted plaintiff’s motion to amend his complaint and
20   ordered plaintiff to file his first amended compliant within thirty days. ECF No. 11. Plaintiff has
21   not filed an amended complaint. Thus, the court will order plaintiff to show cause why his case
22   should not be dismissed for failure to prosecute and failure to comply with a court order.
23          To manage its docket effectively, the court imposes deadlines on litigants and requires
24   litigants to meet those deadlines. The court may dismiss a case for plaintiff’s failure to prosecute
25   or failure to comply with a court order. See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v.
26   U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005). Involuntary dismissal is a harsh penalty, but
27   a district court has a duty to administer justice expeditiously and avoid needless burden for the
28
                                                       1
     Case 1:19-cv-00437-NONE-JDP Document 16 Filed 05/11/20 Page 2 of 2

 1   parties. See Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1. The

 2   court will give plaintiff a chance to explain why the court should not dismiss the case for his

 3   failure to prosecute and to comply with a court order. Plaintiff’s failure to respond to this order

 4   will constitute a failure to comply with a court order and will result in dismissal of this case.

 5            Plaintiff has also filed a motion for service. ECF No. 13. As plaintiff has not filed his

 6   amended complaint, this motion will be denied. Plaintiff’s first amended complaint, once filed,

 7   will have to be screened before service is authorized. See 28 U.S.C. § 1915A.

 8            Accordingly,

 9            1. Plaintiff is ordered to show cause within thirty days why this case should not be

10               dismissed for failure to prosecute and failure to comply with a court order.

11            2. Plaintiff’s motion for service, ECF No. 13, is denied.

12
     IT IS SO ORDERED.
13

14
     Dated:      May 11, 2020
15                                                       UNITED STATES MAGISTRATE JUDGE
16

17   No. 204.
18

19

20
21

22

23

24

25

26
27

28
                                                         2
